Per Curiam.
This case is before us on a rule to show cause why a peremptory or alternative writ of mandamus should not be issued to the inspector of buildings in the borough of May-wood, in the county of Bergen, to direct him to issue a building permit to the relator, Rose Kronenberg. This ease involves no question of zoning. There is no zoning ordinance in the borough of Maywood. The relator desired to build upon a lot owned by her in said borough a building consisting of two stores and three apartments. Plans, specifications and proper fee were tendered to the building inspector. He refused to grant a permit for the reason that it was not shown that the proposed building would set back twenty feet from the curb line at every point, as required by the building code. There was no other objection to the plans and specifications. The plan of the building as first submitted did raise a question as to whether there was to be a twenty-foot set-back from the curb line of all of the proposed building. A new plan of the location of the proposed building *238upon the lot was then prepared, which eliminated any question that the building was to be set back twenty feet from the curb line. This plan was submitted. The permit was again refused. .When the relator applied to the mayor and council to ascertain why no action had been taken in her case she was informed that the matter was in the hands of the counsel for the borough. Time went on. Nothing was done. The application for a mandamus was then made and the rule allowed.
In our opinion a peremptory writ of mandamus should be issued. There is no proposed violation of the building cqde shown in the testimony. There is no zoning ordinance in the borough, hence, no board of adjustment. Mandamus is the proper remedy. If the respondents desire to appeal this decision consent to the moulding of the pleadings is given.
A peremptory writ of mandamus is awarded.